United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ROBERTO CARLOS VILLAREAL, §
(TDCI # 2048472) §
§
v, § CIVIL ACTION NO. 3:19-CV-1828-S-BH
§
LORIE DAVIS, Director, §
Texas Department of Criminal §
Justice, Correctional Institutions §
Division § Referred to U.S. Magistrate Judge

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

 

After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections thereto,

 

in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

 

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of
the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, the petition for writ of habeas corpus filed under 28 U.S.C. § 2241 is
construed as a motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 and will be
TRANSFERRED to the United States Court of Appeals for the Fifth Circuit as a successive motion,
under Henderson v. Haro, 282 F.3d 862, 864 (Sth Cir. 2002), and in re Epps, 127 F.3d 364, 365 (5th
Cir. 1997), by separate judgment.

SO ORDERED.

SIGNED September/1 , 2019. Leee.8

UNITED STATES DISTRICT JUDGE

 
